Citation Nr: 1301905	
Decision Date: 01/17/13    Archive Date: 01/23/13

DOCKET NO.  10-24 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date prior to April 7, 2008, for service-connected post traumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 30 percent for service-connected PTSD.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.  Service in Vietnam is evidenced in the record.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2009 rating decision that granted service connection for PTSD and provided an evaluation of 30 percent disabling with an effective date April 7, 2008.  The Veteran disagreed with both the disability rating and the effective date of service connection and perfected an appeal.  In March 2012, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is included in the Veteran's VA claims folder.


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for PTSD was denied by rating decision in August 1995.  The Veteran did not appeal that decision.

2.  VA received the Veteran's claim to reopen a previously denied claim for service connection for PTSD on April 7, 2008.

3.  At the March 21, 2012, Travel Board hearing, the Veteran submitted a written statement withdrawing the issue of entitlement to an initial disability rating in excess of 30 percent for service-connected PTSD from his pending appeal to the Board.



CONCLUSIONS OF LAW

1.  The August 1995 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995).

2.  The correct effective date of the grant of service connection for PTSD is April 7, 2008.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2012).

3.  The issue of entitlement to an initial disability rating in excess of 30 percent for service-connected PTSD is dismissed.  38 U.S.C.A. §§ 7104, 7105(b) and (d) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his PTSD should be service-connected as of the date VA received his claim for service connection for PTSD on March 27, 1995.  In addition, the Veteran informed the Board that he intended to withdraw from appeal the issue of an increased initial disability rating for PTSD. The Board will first address preliminary matters and then render a decision on the issues on appeal.

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012).  

With regard to the issue of entitlement to an initial disability rating in excess of 30 percent for service-connected PTSD, the Court has held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of notices provided by the RO.  Shinseki v. Sanders, 556 U.S. 396 (2009) (burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, because the Veteran is withdrawing the issue from appeal, there can be no prejudice regarding any perceived lack of notice.

With regard to the issue of an earlier effective date for service connection, as will be explained below, most of the salient facts in this case are not in dispute.
The crucial fact in dispute, when the RO received the Veteran's claim, hinges on what is already in the file.  The Veteran has not indicated that he can add anything to his contentions already of record.  In sum, the Board finds that no additional evidentiary development would thus avail the Veteran.  Therefore, no notice regarding the earlier effective date is necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). 

In addition, general due process considerations have been satisfied.  See 38 C.F.R. 
§ 3.103 (2012).  The Veteran has testified at a hearing before the undersigned and has, therefore, been accorded ample opportunity to present evidence and argument on this matter.  Moreover, he has not contended that he was prejudiced in any way by the hearing.  The VLJ informed the Veteran of the issue remaining on appeal and informed him of the nature of the proof required to substantiate his contention.  See hearing transcript at page 15.  In short, the Board believes that this issue is properly developed for appellate purposes.  Further development would be a useless exercise.  Accordingly, the Board will proceed to a decision.



Effective date of service connection

Unless specifically provided otherwise in the statute, the effective date of an award of compensation based on original claim (received beyond one year after service discharge) or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application thereof.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2012).  

Under 38 U.S.C.A. § 5101(a), a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See also 38 C.F.R. § 3.151(a) (2012).  A claim is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2012).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2012).

The Veteran seeks an effective date for service connection for PTSD of March 21, 1995.  In essence, he contends that VA erred by not granting service connection in an earlier decision.  Review of the record shows that the Veteran submitted a claim for service connection for PTSD that was received by the RO on March 21, 1995.  That claim was denied in an August 1995 rating decision.  The record includes a letter notifying the Veteran of the rating decision dated August 10, 1995.  The record does not include any evidence that the August 1995 rating decision was  appealed; there is no record of a timely notice of disagreement (NOD) as required by 38 C.F.R. § 20.200 (2012).  Therefore, the August 1995 decision is final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995).  Once a decision becomes final, new and material evidence is required to reopen the claim which was denied.  38 U.S.C.A. § 5108 (West 2002).

The next submission included in the Veteran's VA claims folder is the April 7, 2008, claim.  It was upon this application that the RO reopened the previously denied claim and granted service connection.  The effective date of that grant was properly established as the date of the claim reopened after final adjudication, that is, April 7, 2008.

The Veteran does not contend that there was any irregularity with the RO's maintenance of his VA claims folder.  He does not contend that he sent any claim to the RO prior to April 7, 2008.  Rather, he simply maintains that he is entitled to service connection as of March 1995; he makes the same argument in a claim asserting CUE of the August 1995 rating decision.  The Board finds, however, that the issues of CUE in the August 1995 rating decision and the earlier effective date based on receipt of claims that is on appeal here, are distinct and separate and are not intertwined.

In sum, there is no evidence that the Veteran or his representative filed a claim for service connection for PTSD after the March 1995 final decision and before the April 7, 2008, claim, and there is no evidence that the Veteran's claims file is in any way incomplete.  Accordingly, based upon a complete review of the evidence on file, and for reasons and bases expressed above, the Board finds that the currently assigned effective date of April 7, 2008, is the earliest effective date assignable for service-connected PTSD.  Because the law, and not the facts, is dispositive of the issue, the Veteran has failed to state a claim upon which relief may be granted, and, as a matter of law, the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2012).

Initial disability rating

The March 2009 rating decision granted service connection for PTSD and evaluated the disability as 30 percent.  The Veteran disagreed with the evaluation and timely appealed.  At the March 21, 2012, Travel Board hearing, the Veteran submitted a written statement withdrawing the issue of entitlement to an initial disability rating in excess of 30 percent for service-connected PTSD from his pending appeal to the Board.

Under 38 U.S.C.A. § 7105, the Board does not have jurisdiction over issues withdrawn by a veteran.  Pursuant to 38 C.F.R. § 20.204, a veteran can withdraw his appeal, or any issue therein, at a hearing before the Board and that such withdrawal is effective when it is received.  38 C.F.R. § 20.204(b).  Thus, the withdrawal was effective upon receipt by the Board on March 21, 2012.  The Board has no jurisdiction to consider the issue of entitlement to an initial disability rating in excess of 30 percent for service-connected PTSD which has been withdrawn and it shall, therefore, be dismissed.


ORDER

Entitlement to an effective date earlier than April 7, 2008, for the award of service connection for PTSD is denied.

Entitlement to an initial disability rating in excess of 30 percent for PTSD is dismissed.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


